Case 1:19-cv-02024-WJM-KMT Document 56 Filed 06/11/20 USDC Colorado Page 1 of 16




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                                  Judge William J. Martínez

   Civil Action No. 19-cv-2024-WJM-KMT

   DAVID ZIRPOLO,
   DAVID BANKS,
   DEMETRIUS HARPER,
   CLINTON STEWART, and
   COLORADO SPRINGS FELLOWSHIP CHURCH,

         Plaintiffs,

   v.

   E. WILLIAMS, Warden of FCI Florence,
   HUGH HIRWITZ, Acting Director of U.S. Bureau of Prisons,
   N. MORSE, Administrator of the Federal Prison Camp, FCI Florence,
   in their individual and official capacities,

         Defendants.


           ORDER GRANTING DEFENDANTS’ EARLY PARTIAL MOTION FOR
                SUMMARY JUDGMENT AND MOTION TO DISMISS


         This matter is before the Court on Defendants E. Williams, Hugh Hirwitz, and N.

   Morse’s (“Defendants’”) Early Partial Motion for Summary Judgment (ECF No. 37) and

   Motion to Dismiss (ECF No. 36) (the “Motions”). For the reasons set forth below, the

   Motions are granted.

                                     I. BACKGROUND

         Plaintiffs David Zirpolo, David Banks, Demetrius Harper, and Clinton Stewart are

   inmates of FCI Florence’s minimum security prison camp, and members of Plaintiff

   Colorado Springs Fellowship Church (“Church”). The individual Plaintiffs allege that

   they have been denied access to Church DVDs in violation of their rights under the First
Case 1:19-cv-02024-WJM-KMT Document 56 Filed 06/11/20 USDC Colorado Page 2 of 16




   Amendment, the Religious Freedom Restoration Act (“RFRA”), and the Colorado

   Constitution. (ECF No. 3.) The Church brings related claims. (Id.)

          On November 4, 2019, Defendants filed the instant Motions. (ECF Nos. 36, 37.)

   Defendants seek judgment on certain claims on the basis that Plaintiffs failed to

   exhaust their administrative remedies before bringing suit, and on other claims because

   they are time-barred. (ECF No. 37.) Defendants seek dismissal of the remaining

   claims variously under Rules 12(b)(1), 12(b)(2), and 12(b)(6). (ECF No. 36.) On

   December 23, 2019, Plaintiffs filed their Responses to the Motions (ECF Nos. 46, 47),

   and on January 10, 2020, Defendants filed their Replies (ECF Nos. 54, 55).

                                    II. LEGAL STANDARDS

   A.     Summary Judgment

          Summary judgment is appropriate only if there is no genuine issue of material

   fact and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P.

   56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Henderson v. Inter-Chem

   Coal Co., Inc., 41 F.3d 567, 569 (10th Cir. 1994). W hether there is a genuine dispute

   as to a material fact depends upon whether the evidence presents a sufficient

   disagreement to require submission to a jury or, conversely, is so one-sided that one

   party must prevail as a matter of law. Anderson v. Liberty Lobby, 477 U.S. 242, 248–49

   (1986); Stone v. Autoliv ASP, Inc., 210 F.3d 1132 (10th Cir. 2000). The Court must

   resolve factual ambiguities against the moving party, thus favoring the right to a trial.

   Houston v. Nat’l Gen. Ins. Co., 817 F.2d 83, 85 (10th Cir. 1987).




                                                2
Case 1:19-cv-02024-WJM-KMT Document 56 Filed 06/11/20 USDC Colorado Page 3 of 16




   B.     Rule 12(b)(1) Motion to Dismiss

          The purpose of a motion to dismiss pursuant to Rule 12(b)(1) of the Federal

   Rules of Civil Procedure is to test whether the Court has subject-matter jurisdiction to

   properly hear the case before it. It may take one of two forms: a facial attack or a

   factual attack. When reviewing a facial attack on a complaint pursuant to Rule 12(b)(1),

   the Court accepts the allegations of the complaint as true. Holt v. United States, 46

   F.3d 1000, 1002 (10th Cir. 1995). W hen reviewing a factual attack on a complaint

   supported by affidavits and other documents, the Court makes its own factual findings

   and need not convert the motion to one brought pursuant to Rule 56. Id. at 1003.

   C.     Rule 12(b)(2) Motion to Dismiss

          The purpose of a motion to dismiss under Rule 12(b)(2) is to determine whether

   the Court has personal jurisdiction over a defendant. The plaintiff bears the burden of

   establishing personal jurisdiction, and may satisfy this burden by making a prima facie

   showing that personal jurisdiction over the defendants obtains. Dudnikov v. Chalk &

   Vermilion Fine Arts, Inc., 514 F.3d 1063, 1070 (10th Cir. 2008). If the presence or

   absence of personal jurisdiction can be established by reference to the complaint, the

   Court need not look further. Id. The plaintiff, however, may also make this prima facie

   showing by putting forth evidence that, if proven to be true, would support jurisdiction

   over the defendant. Id. “[A]ny factual disputes in the parties’ affidavits must be

   resolved in plaintiff’s favor.” Id.

   D.     Rule 12(b)(6) Motion to Dismiss

          Under Federal Rule of Civil Procedure 12(b)(6), a party may move to dismiss a



                                                3
Case 1:19-cv-02024-WJM-KMT Document 56 Filed 06/11/20 USDC Colorado Page 4 of 16




   cause of action for “failure to state a claim upon which relief can be granted.” The

   12(b)(6) standard requires the Court to “assume the truth of the plaintiff’s well-pleaded

   factual allegations and view them in the light most favorable to the plaintiff.” Ridge at

   Red Hawk, LLC v. Schneider, 493 F.3d 1174, 1177 (10th Cir. 2007). In ruling on such

   a motion, the dispositive inquiry is “whether the complaint contains ‘enough facts to

   state a claim to relief that is plausible on its face.’” Id. (quoting Bell Atl. Corp. v.

   Twombly, 550 U.S. 544, 570 (2007)). Granting a motion to dismiss “is a harsh remedy

   which must be cautiously studied, not only to effectuate the spirit of the liberal rules of

   pleading but also to protect the interests of justice.” Dias v. City & Cnty. of Denver, 567

   F.3d 1169, 1178 (10th Cir. 2009) (internal quotation marks omitted). “Thus, ‘a well-

   pleaded complaint may proceed even if it strikes a savvy judge that actual proof of

   those facts is improbable, and that a recovery is very remote and unlikely.’” Id. (quoting

   Twombly, 550 U.S. at 556).

                                           III. ANALYSIS

   A.     Defendants’ Early Partial Motion for Summary Judgment

          1.      Administrative Exhaustion

          Defendants contend that Plaintiffs Zirpolo, Banks, Harper, and Stewart failed to

   exhaust their administrative remedies before filing suit, and the Court agrees.

          The Prison Litigation Reform Act (“PLRA”) requires prisoners to exhaust the

   administrative remedies available to them before challenging conditions of confinement

   in federal court. 42 U.S.C. § 1997e(a). “[A] court may not excuse a failure to exhaust,

   even to take [special] circumstances into account.” Ross v. Blake, 136 S. Ct. 1850,



                                                   4
Case 1:19-cv-02024-WJM-KMT Document 56 Filed 06/11/20 USDC Colorado Page 5 of 16




   1856–57 (2016). Defendants bear the burden of establishing that Plaintiffs have failed

   to exhaust their administrative remedies. Jones v. Bock, 549 U.S. 199, 216 (2007).

          A person in custody of the U.S. Bureau of Prisons (“BOP”) must comply with

   BOP’s administrative remedy program as set forth in 28 C.F.R. §§ 542.10 et seq. See

   Garza v. Davis, 596 F.3d 1198, 1204 (10th Cir. 2010). BOP reg ulations first require

   that a prisoner seek informal resolution of his or her grievance with prison officials. 28

   C.F.R. § 542.13. Assuming that this does not resolve the issue, the prisoner then must

   submit “a formal written Administrative Remedy Request.” Id. § 542.14. The prisoner

   must subsequently appeal an adverse decision to the Regional Director, and then to the

   Central Office. Id. § 542.15.

          While it appears that Plaintiffs made an effort to comply with BOP’s

   administrative remedy program, it is clear to the Court that Plaintiffs ultimately did not

   satisfy their obligations to exhaust those remedies. Because “a court may not excuse a

   failure to exhaust,” Defendants are entitled to judgment on all of Zirpolo, Banks, Harper,

   Stewart’s claims. Ross, 136 S. Ct. at 1856–57.

          The record reflects that Zirpolo filed a request for informal resolution of his

   grievance regarding the availability of Church DVDs on July 26, 2018. (ECF No. 47-1 at

   3.) He proceeded to file a formal administrative remedy request on August 8, 2018.

   (Id. at 1.) Zirpolo’s formal request was denied on August 23, 2018, on the basis that

   Zirpolo had failed to “provide a date in which the event, leading to [his] request,

   occurred.” (Id. at 6.) The rejection notice also directed Zirpolo to “resubmit [his]

   request in proper form within 5 days of the date of this rejection notice.” (Id. at 6.)



                                                 5
Case 1:19-cv-02024-WJM-KMT Document 56 Filed 06/11/20 USDC Colorado Page 6 of 16




          However, instead of resubmitting his request for administrative remedy to the

   prison as directed, it appears that on August 30, 2018, Zirpolo appealed the rejection to

   BOP’s North Central Regional Office. (Id. at 5.) The appeal was denied, and the

   rejection notice states that Zirpolo “must first file a [proper administrative remedy]

   request through the institution for the warden’s review and response before filing an

   appeal at this level.” (Id. at 8.) Again, instead of starting over and resubmitting his

   request to the warden, Zirpolo appears to have appealed the Regional Office’s rejection

   to the Central Office on September 20, 2018. (Id. at 2.) Unsurprisingly, Zirpolo

   received another rejection notice from the Central Office, which parrots the rejection

   notice sent by the Regional Office. (Id. at 7.) The record tells the same story as to

   Banks, Harper, and Stewart’s efforts to exhaust their administrative remedies. (See

   ECF No. 3-2.)

          On this record, the Court concludes there to be no genuine dispute that Plaintiffs

   failed to meet the exhaustion requirement set forth in 42 U.S.C. § 1997e(a) prior to

   bringing the claims asserted in this lawsuit. In response to the filing of their initial formal

   requests, BOP told Plaintiffs that sufficient information had not been provided to enable

   prison officials to investigate their grievances; Plaintiffs were further instructed that, in

   order to remedy this defect, Plaintiffs would need to resubmit their formal requests to

   prison officials and specify dates on which the events giving rise to the grievances

   occurred. Plaintiffs have offered nothing in evidence to suggest that they did so, and

   accordingly, there is no genuine dispute that Plaintiffs have failed to properly exhaust

   their administrative remedies. See Jones, 549 U.S. at 218 (“[T]o properly exhaust



                                                  6
Case 1:19-cv-02024-WJM-KMT Document 56 Filed 06/11/20 USDC Colorado Page 7 of 16




   administrative remedies prisoners must complete the administrative review process in

   accordance with the applicable procedural rules.”); Hinton v. Bowers, 458 F. App’x 755,

   756 (10th Cir. 2012) (“[Plaintiff] never appropriately refiled any of these grievances, and

   this is enough to bar his claims under the PLRA.”); Smith v. Fed. Bureau of Prisons Dir.,

   406 F. App’x 578, 581 (3d Cir. 2011) (same). Defendants will be granted judgment on

   all claims brought by Banks, Harper, Stewart, and Zirpolo (claims 1–3, 6, and 8–10, as

   numbered in Plaintiffs’ Amended Complaint (ECF No. 3)).

          2.     Statute of Limitations

          Defendants further seek judgment on the Church’s First Amendment claims

   against Defendants in their official capacities, arising out of Defendants’ failure to

   provide the individual Plaintiffs access with Church videos “in or around 2013," on the

   basis that such claims are barred by the applicable statute of limitations: “[E]very civil

   action commenced against the United States shall be barred unless the complaint is

   filed within six years after the right of action first accrues.” 28 U.S.C. § 2401(a).

          “A claim against [the] United States first accrues on the date when all events

   have occurred which fix the liability of the Government and entitle the claimant to

   institute an action.” Ute Distrib. Corp. v. Sec’y of Int. of U.S., 584 F.3d 1275, 1282

   (10th Cir. 2009); see also Colo. Dep’t of Pub. Health & Env’t, Hazardous Materials &

   Waste Mgmt. Div. v. United States, 381 F. Supp. 3d 1300, 1315 (D. Colo. 2019)

   (“[C]laims subject to 28 U.S.C. § 2401(a) begin to run when the claim first accrues, not

   when Plaintiff knew or should have known about it.” (emphasis in original)); but see

   Wild Horse Observers Ass’n, Inc. v. Jewell, 550 F. App’x 638, 640 (10th Cir. 2013)



                                                 7
Case 1:19-cv-02024-WJM-KMT Document 56 Filed 06/11/20 USDC Colorado Page 8 of 16




   (indicating that, under § 2401(a), a cause of action does not accrue until the claimant

   knows or should know the factual basis for it).

          Defendants have proffered evidence which establishes that these claims

   accrued more than six years before the instant suit was filed: Plaintiff Stewart sought an

   administrative remedy in March 2013 regarding the inability to access DVDs the Church

   had sent to the prison camp. (ECF No. 37-2 at 32.) Because this lawsuit was not filed

   until July 2019 (ECF No. 1), more than six years after Stewart’s initial administrative

   filing, Defendants have met their initial burden of establishing that no genuine fact issue

   exists as to whether the Church’s First Amendment claims arising in 2013 are time-

   barred.

          The Church offers no evidence in rebuttal, but it does argue that, under the

   “continuing violations doctrine,” these claims are properly considered as having accrued

   after 2013. (ECF No. 46 at 9–10.) The Church contends that, because the inm ate

   Plaintiffs’ inability to access Church DVDs has been a continuing issue from 2013 until

   at least the time suit was filed, “the actions of the BOP here [constitute] one continuous

   related series of events clearly subject to the tolling provisions as set forth in the case

   law.” (Id. at 10.)

          The Court disagrees with the Church’s assertion that the continuing violations

   doctrine saves its otherwise untimely claims. “[T]he continuing violation doctrine is

   premised on the equitable notion that the statute of limitations should not begin to run

   until a reasonable person would be aware that his or her rights have been violated.”

   Davidson v. Am. Online, Inc., 337 F.3d 1179, 1184 (10th Cir. 2003). T hus, the doctrine



                                                 8
Case 1:19-cv-02024-WJM-KMT Document 56 Filed 06/11/20 USDC Colorado Page 9 of 16




   “cannot be employed where the plaintiff’s injury is definite and discoverable and nothing

   prevented plaintiff from coming forward to seek redress.” Ute, 584 F.3d at 1283

   (internal quotation marks omitted). The Church offers no legitimate reasons or

   evidence from which the Court could infer that they were reasonably unaware of the

   basis of these claims at the time they accrued. Accordingly, no genuine issue of fact

   exists as to whether the Church’s First Amendment claims arising in 2013 are time-

   barred, and Defendants are entitled to judgment on those claims.

   B.     Defendants’ Motion to Dismiss

          Because the Court will grant Defendants’ Partial Motion for Summary Judgment,

   the only remaining claims in this lawsuit are (1) the Church’s RFRA claim arising out of

   Defendants’ failure to allow Plaintiffs access to Church DVDs that were sent in 2013;

   (2) the Church’s First Amendment and RFRA claims against Defendants in their

   individual and official capacities, arising out of Defendants’ failure to allow Plaintiffs

   access to Church DVDs that were sent in December 2017; (3) the Church’s Bivens

   claims; and (4) the Church’s state law claims.

          1.     The Church’s RFRA Claim Arising in 2013

          Defendants seek dismissal of the Church’s RFRA claim arising in 2013 on the

   basis that it is time-barred under 28 U.S.C. § 1658. A statute of limitations defense can

   be a basis for dismissal under Rule 12(b)(6) “when the dates given in the complaint

   make clear that the right sued upon has been extinguished.” Sierra Club v. Okla. Gas &

   Elec. Co., 816 F.3d 666, 671 (10th Cir. 2016).

          RFRA is subject to a four-year statute of limitations. See 28 U.S.C. § 1658(a);



                                                  9
Case 1:19-cv-02024-WJM-KMT Document 56 Filed 06/11/20 USDC Colorado Page 10 of 16




   Standing Rock Sioux Tribe v. U.S. Army Corps of Eng’rs, 239 F. Supp. 3d 77, 84

   (D.D.C. 2017); Jama v. INS, 343 F. Supp. 2d 338, 365 (D.N.J. 20004). Because

   Plaintiffs did not file this lawsuit until July 2019 (ECF No. 1), it is clear from the face of

   the complaint that the Church’s RFRA claim arising in 2013 is time-barred. See Pfeil v.

   Lampert, 11 F. Supp. 3d 1099, 1107 (D. Wyo. 2014); Congregation Adas Yereim v. City

   of New York, 673 F. Supp. 2d 94, 107 (E.D.N.Y. 2009). This claim will be dismissed

   with prejudice.

          2.     The Church’s RFRA and First Amendment Claims, Arising in 2017,
                 Against Defendants in their Individual Capacities

          As to the Church’s RFRA claim against Defendants in their individual capacities,

   Defendants argue that they are entitled to qualified immunity, and the Court agrees.

          In order to overcome the doctrine of qualified immunity the Church must allege,

   inter alia, that Defendants personally violated a clearly established right. See Pahls v.

   Thomas, 718 F.3d 1210, 1227 (10th Cir. 2013). But the Church f ails to allege any

   specific conduct—relating to Church DVDs or otherwise—on the part of any of the three

   Defendants. It repeatedly asserts that Defendants “den[ied] [Plaintiffs] access to” the

   DVDs (see, e.g., ECF No. 3 at 30, ¶ 142), but this statement is far too vague and

   conclusory for the Court to plausibly infer that any Defendant, personally, had anything

   to do with Plaintiffs being unable to access the Church’s 2017 Christmas DVD.

          Indeed, the only BOP officials about whom the Church does make specific

   allegations are the prison camp’s chaplain and former warden of FCI Florence, John

   Oliver, neither of whom are parties to this litigation. The Church fails to allege that any

   Defendant personally participated in a clearly established violation of RFRA, and as


                                                 10
Case 1:19-cv-02024-WJM-KMT Document 56 Filed 06/11/20 USDC Colorado Page 11 of 16




   such, Defendants’ Motion to Dismiss will be granted with respect to these claims. They

   will however be dismissed without prejudice.

          3.     The Church’s RFRA Claims, Arising in 2017, Against Defendants in their
                 Official Capacities

          Defendants further seek dismissal of the Church’s claims against Defendants in

   their official capacities, arising in 2017. The Court treats these claims as if they were

   brought against BOP itself. See Kentucky v. Graham, 473 U.S. 159, 165 (1985).

          RFRA provides that a “[g]overnment shall not substantially burden a person’s

   exercise of religion,” unless such burden “is in furtherance of a compelling

   governmental interest” and “is the least restrictive means of furthering that compelling

   governmental interest.” 42 U.S.C. §§ 2000bb-1(a), (b); see also id. § 2000cc-1(a)

   (generally prohibiting a government from imposing “a substantial burden on the

   religious exercise of a person residing in or confined to an institution”). To succeed on

   a RFRA claim, a claimant must establish that he or she “wishes to engage in (1) a

   religious exercise (2) motivated by a sincerely held belief, which exercise (3) is subject

   to a substantial burden imposed by the government.” Abdulhaseeb v. Calbone, 600

   F.3d 1301, 1312–13 (10th Cir. 2010); Hobby Lobby Stores, Inc. v. Sebelius, 723 F.3d

   1114, 1140 (10th Cir. 2013) (en banc). “The practice burdened need not be central to

   the adherent’s belief system, but the adherent must have an honest belief that the

   practice is important to his free exercise of religion.” Abdulhaseeb, 600 F.3d at 1316

   (internal quotation marks omitted).

          The Court concludes that the Church has failed to state a RFRA claim arising out

   of Defendants’ failure to allow the individual Plaintiffs in this action to view the Church’s


                                                11
Case 1:19-cv-02024-WJM-KMT Document 56 Filed 06/11/20 USDC Colorado Page 12 of 16




   2017 DVD. The Church fails to allege facts from which the Court could plausibly

   conclude that prohibiting access to the DVD constitutes a substantial burden on the

   Church’s exercise of its religion. Indeed, the operative complaint fails to articulate any

   particular religious belief on the part of the Church that Defendants have burdened.

   Nor can the Court conclude, on these bare and largely conclusory allegations, that the

   Church’s ability to provide DVDs of its Christmas service to incarcerated members is

   sufficiently “important to [its] free exercise of religion.” Id. at 1316 (internal quotation

   marks omitted). As such, Defendants’ Motion to Dismiss will be granted as to the

   Church’s RFRA claim arising in 2017, and that claim will be dismissed without

   prejudice.

          4.     Plaintiffs’ Bivens Claims

          Defendants argue that the Church has failed to state a claim under Bivens v. Six

   Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), and the

   Court agrees.

          In Bivens, the Supreme Court held that an implied private right of action for

   damages exists for a Fourth Amendment unlawful search and seizure claim against

   federal officials. Id. The Supreme Court, however, has since made clear that

   “expanding the Bivens remedy is [ ] a disfavored judicial activity.” Ziglar v. Abbasi, 137

   S. Ct. 1843, 1857 (2017) (internal quotation marks omitted). Indeed, for over thirty

   years, the Court “has consistently refused to extend Bivens to any new context or new

   category of defendants.” Id. (internal quotation marks omitted).

          “If the case is different in a meaningful way from previous Bivens cases decided



                                                 12
Case 1:19-cv-02024-WJM-KMT Document 56 Filed 06/11/20 USDC Colorado Page 13 of 16




   by [the Supreme Court], then the context is new.” Id. at 1859. In such new contexts, “a

   Bivens remedy will not be available if there are special factors counseling hesitation in

   the absence of affirmative action by Congress.” Id. (internal quotation marks omitted).

   Because the Supreme Court has not recognized a Bivens remedy for a First

   Amendment violation, the facts alleged and the claims brought by the Church present a

   new context. Accordingly, the Court examines whether there are special factors

   militating against judicial creation of an implied right of action against Defendants in this

   case. See id. The Court concludes that such factors are present, and therefore that

   allowing a Bivens claim in this case would be inappropriate.

          “[T]he existence of alternative remedies usually precludes a court from

   authorizing a Bivens action.” Id. at 1865. The Court notes that prospective relief is

   available to the Church, as the harm it alleges apparently is ongoing. Additionally, the

   Church is entitled to seek relief under RFRA or the Religious Land Use and

   Institutionalized Persons Act, claims which it has pursued in this case.

          Moreover, “legislative action suggesting that Congress does not want a damages

   remedy is itself a factor counseling hesitation.” Id. at 1865. In the context of prisoners

   seeking Bivens remedies, the Supreme Court has noted the significance of the PLRA:

                 [I]t seems clear that Congress had specific occasion to
                 consider the matter of prisoner abuse and to consider the
                 proper way to remedy those wrongs. . . . [T]he Act itself does
                 not provide for a standalone damages remedy against
                 federal jailers. It could be argued that this suggests
                 Congress chose not to extend the Carlson[1] damages


          1
             In Carlson v. Green, 446 U.S. 14 (1980), the Supreme Court allowed the plaintiff, the
   estate of a deceased federal prisoner, to use the Bivens remedy to vindicate the deceased’s
   Eight Amendment right against cruel and unusual punishment.

                                                 13
Case 1:19-cv-02024-WJM-KMT Document 56 Filed 06/11/20 USDC Colorado Page 14 of 16




                  remedy to cases involving other types of prisoner
                  mistreatment.

   Id. at 1865.

          Other than asserting that the context for its claims is not new, the Church does

   not endeavor to explain why a Bivens remedy would be appropriate here. Because

   there are “factors counseling hesitation” as to extending the Bivens remedy in this case,

   the Court will grant Defendants’ Motion to Dismiss as to the Church’s Bivens claims.

   Those claims will be dismissed with prejudice.

          5.      Plaintiffs’ State Law Claims

          Defendants further argue that the Church has failed to state a claim under the

   Colorado Constitution, and the Court again agrees.

          Under the Supremacy Clause of the U.S. Constitution, art. VI, § 2, “the activities

   of the Federal Government are free from regulation by any state.” Hancock v. Train,

   426 U.S. 167, 179 (1976). Absent its express consent, states cannot force the federal

   government to comply with state law. See id.; see also id. at 198–99 (state cannot

   require federal facility to obtain permit otherwise mandated by state law); Olmstead

   Citizens for a Better Community v. United States, 606 F. Supp. 964, 977 (D. Minn.

   1985) (BOP facilities not subject to zoning restrictions); Barden v. Keohane, 921 F.2d

   476, 478 n.4 (3d Cir. 1990) (BOP not bound to f ollow state court orders). The Church

   does not contend that the federal government has consented to state regulation of

   BOP, and the Court in any event does not believe that such consent has been given.

   Accordingly, Defendants’ Motion to Dismiss will be granted as to the Church’s state law

   claims, and those claims will be dismissed with prejudice.


                                                 14
Case 1:19-cv-02024-WJM-KMT Document 56 Filed 06/11/20 USDC Colorado Page 15 of 16




                                     IV. CONCLUSION

         For the reasons set forth above, the Court ORDERS as follows:

   1.    Defendants’ Early Partial Motion for Summary Judgment (ECF No. 37) is

         GRANTED;

   2.    Judgment will enter in favor of Defendants and against Plaintiffs Zirpolo, Banks,

         Harper, and Stewart on all claims asserted by these Plaintiffs, and these

         individuals are dismissed from this action;

   3.    Defendants’ Motion to Dismiss (ECF No. 36) is GRANTED;

         a.     The Church’s RFRA and First Amendment claims arising in 2017 against

                Defendants in their individual capacities, and the Church’s RFRA and First

                Amendment claims arising in 2017 against Defendants in their official

                capacities are DISMISSED WITHOUT PREJUDICE;

         b.     The Church’s RFRA claim arising in 2013, the Church’s Bivens claim, and

                the Church’s state law claims are DISMISSED WITH PREJUDICE; and

   5.    The Church is GRANTED LEAVE to amend its complaint ONLY as to those

         claims described in ¶ 3(a) immediately above by no later than July 3, 2020. If

         the Church does not timely amend, the dismissal of these claims will be

         converted to one with prejudice and final judgment will enter at that time.




                                              15
Case 1:19-cv-02024-WJM-KMT Document 56 Filed 06/11/20 USDC Colorado Page 16 of 16




         Dated this 11th day of June, 2020.

                                                   BY THE COURT:




                                                   William J. Martínez
                                                   United States District Judge




                                              16
